Citation Nr: 1745343	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  10-26 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for instability of the right knee prior to March 21, 2011.

2.  Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) of the right knee, status post anterior cruciate ligament repair, (right knee arthritis) prior to March 21, 2011.

3.  Entitlement to an initial rating in excess of 30 percent for hypertrophic navicular tuberosity and pes planus of the right foot (right foot and ankle disability) prior to December 11, 2008, and from March 1, 2009 to March 21, 2011.

4.  Propriety of the assignment of a separate rating for surgical scars, right foot and ankle, evaluated as 10 percent disabling as of March 21, 2011.

5.  Entitlement to a combined rating in excess of 60 percent for right knee instability, right knee limitation of extension, right knee arthritis, and right foot and ankle disability (right lower extremity (RLE) disabilities) since March 21, 2011.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1991 to November 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2008 (knee disabilities) and October 2008 (right ankle and foot disability) by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, the Veteran participated in an informal hearing conference with a Decision Review Officer (DRO).  He withdrew a request for a Board hearing the same month.  38 C.F.R. § 20.704(e) (2016).  

In a February 2012 rating decision, the RO granted a separate 10 percent rating for the Veteran's right foot and ankle scar.  The Board finds that the propriety of such rating is subject to review by the Board as the residuals of the right foot and ankle disability are part and parcel of the increased rating claim.  

In April 2015, the Board remanded this matter for further development and it now returns for further appellate review.  In February 2017, the Board sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in November 2016.  Such opinion was received in March 2017.  The Veteran and his representative were provided a copy of the opinion and allowed 60 days to submit additional evidence and/or argument.  The Veteran's representative filed a response in July 2017.

FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, from April 2, 2008, but no earlier, to March 20, 2011, his right knee instability resulted in no more than slight lateral instability.  

2.  Prior to March 21, 2011, the Veteran's right knee arthritis was manifested by DJD with objective evidence of painful motion with flexion limited to no more than 120 degrees and extension limited to no more than zero degrees, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups.

3.  Prior to March 21, 2011, the Veteran's right knee meniscus symptomatology, to include joint pain and effusion, and residual symptoms of pain, decreased range of motion, and instability from his prior surgery is contemplated in the ratings assigned for arthritis and instability.
 
4.  Prior to March 21, 2011, the Veteran's right knee disability did not result in removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

5.  Prior to March 21, 2011, the Veteran's right ankle and foot disability was manifested by severe symptoms, but did not result in ankylosis of the ankle at more than 40 degrees plantar flexion or at more than 10 degrees dorsiflexion, or with abduction, adduction, inversion, or eversion deformity.

6.  Resolving all reasonable doubt in the Veteran's favor, as of December 11, 2008, but no earlier, his right foot and ankle scar was painful.

7.  Since March 21, 2011, the Veteran's RLE disabilities have been assigned a combined 60 percent rating in contemplation of instability of the knee, limitation of extension of the knee, arthritis of the knee with painful motion, and severe foot symptomatology, which is the maximum rating available and authorized under all applicable diagnostic codes (DCs) and the provisions of 38 C.F.R. § 4.68 relating to the amputation rule.

8.  Since March 21, 2011, the Veteran's RLE disabilities did not more nearly approximate the loss of use of his right foot.


CONCLUSIONS OF LAW

1.  As of April 2, 2008, but no earlier, to March 20, 2011, the criteria for a separate 10 percent rating, but no higher, for right knee instability were met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2016).  

2.  Prior to March 21, 2011, the criteria for rating in excess of 20 percent for right knee arthritis were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5010-5260 (2016).

3.  Prior to March 21, 2011, the criteria for an initial rating in excess of 30 percent for a right foot and ankle disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5270-5284 (2016).

4.  As of December 11, 2008, but no earlier, the criteria for an initial 10 percent rating, but no higher, for a right foot and ankle scar have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, DC 7804 (2008).  

5.  As of March 21, 2011, the criteria for a rating in excess of 60 percent for RLE disabilities have not been met.  38 U.S.C.A. §§ 1114, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.350, 4.1 -4.14, 4.40, 4.45, 4.59, 4.68, 4.71a, DCs 5162, 5257, 5260, 5261, 5270, 5284 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); Russo v. Brown, 9 Vet. App. 46 (1996); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist..  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage, infection in parts of the system, functional loss, weakness or pain, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Notably, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011), quoting 38 C.F.R. § 4.40.  

With respect to joints, inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, even in the absence of arthritis.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  In this regard, 38 C.F.R. § 4.59 requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  

In the instant case, the record reflects that the Veteran's knee, foot, and ankle disabilities were variously examined by VA in July 2008 (knee), September 2008 (foot and ankle), September 2009 (knee, ankle, and foot), February 2010 (ankle), March 2011 (knee, ankle, and foot), and August 2015 (knee, ankle, and foot).  Upon a review of the VA examination reports, the Board notes that there was evidence of pain on weight bearing during the 2008 foot examination and weight bearing was normal during the September 2009 foot examination.  Paired joint range of motion testing was not performed in conjunction with any of the examinations except the 2015 ankle examination and both feet were examined in 2015.  However, the Board notes that, in conjunction with the September 2008 examination and September 2009 examination, the Veteran was diagnosed with bilateral pes planus.  Additionally, the Veteran's left ankle and knee were noted to be ankylosed at the time of the 2015 examinations; thus, the fact that not all of the examiners performed range of motion testing on the left side of the Veteran's body is moot as the record indicates he did not have a paired "undamaged joint."  

Additionally, the Board also notes that, in February 2017, the Board sought an expert opinion from a VHA physician as to the Veteran's right knee flexion and extension, pain on both active and passive motion, pain on weight bearing and non-weight bearing, and range of motion measurements of the left knee as associated with the 2008, 2009, and 2011 VA knee examinations, which was obtained in March 2017.  Further, while the Board has not obtained an opinion of this sort for the Veteran's right ankle and foot, and the examinations of record do not reflect passive range of motion testing, the evidence does not suggest, and the Veteran has not argued, that his range of knee, ankle, or foot motion would be further limited in such capacity.  In fact, as a general matter of course, active range of motion testing usually results in further limitation than passive range of motion testing.  See Massie v. Shinseki, 25 Vet.App. 123, 131 (2011); Robinson, supra; Scott, supra.  Moreover, the VA examinations of record adequately address the functional impairment as a result of the Veteran's reported flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

Finally, 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016). 

A.  Right Knee Disability Prior to March 21, 2011

The Veteran generally contends that a higher rating is warranted for his right knee disability.  In this regard, during the VA examinations of record, he has reported pain that is aggravated by standing, sitting, and driving; instability that caused him to occasionally fall; difficulty with bending and stooping; occasional swelling; locking; and flare-ups precipitated by activity.  Such symptoms necessitated his use of a brace.  

The Veteran's service-connected right knee disability is rated under DCs 5010-5260 for arthritis and DC5257 for instability.  38 C.F.R. § 4.71a.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  In this regard, the Veteran's right knee arthritis is rated pursuant to traumatic arthritis, which is rated pursuant to degenerative arthritis, which, in turn, is rated based on limitation of motion.  He has also been assigned a separate rating for lateral instability. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.  Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Under DC 5260, a 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees and a 30 percent rating is warranted where flexion is limited to 15 degrees. 

DC 5261 provides for a noncompensable rating for extension limited to 5 degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees and a 30 percent rating is warranted where extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees a 50 percent rating may be assigned. 

VA's General Counsel has stated that separate ratings under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

DC 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

The words slight, moderate, and severe are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

VA's General Counsel has also stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, DC 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, DC 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either DC 5260 or DC 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, DC 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

      i.  Instability Prior to March 21, 2011

Regarding the effective date of the award of a separate rating for instability, the RO appears to have erroneously assigned an effective date of May 1, 2008, as the date of claim.  However, the instant appeal arises from the Veteran's April 2, 2008, claim for an increased rating for his knee disability.  While the issue of entitlement to an increased rating was adjudicated several times thereafter, each adjudication occurred based on the Veteran's submission of relevant medical records within one year of previous rating decisions which vitiated the finality of said decisions.  38 C.F.R. § 3.156(b). Thus, as the claim was actually received April 2, 2008, the Board finds that a 10 percent rating for instability is warranted from that date, but no earlier.  Specifically, the Board has resolved reasonable doubt in the Veteran's favor to assume that he likely had right knee instability prior to his claim for an increased rating and thus, the later of the date of onset and the date of his claim is the date of his claim.  See generally 38 C.F.R. 3.400.  

The Board finds, however, that a rating in excess of 10 percent is not warranted prior to March 21, 2011.  In this regard, during the July 2008 examination, the Veteran reported occasional feelings of instability and the examiner noted the presence of mild laxity.  Thereafter, during the September 2009 examination, the Veteran reported instability causing falls, but the examiner found no evidence of ligamentous laxity in any direction.  Furthermore, while the Veteran has credibly reported falling on occasion, his medical records do not contain any reports of recent falls or injuries sustained thereby.  Moreover, despite his reports of instability during the period prior to March 21, 2011, the 2008 and 2009 examination reports reveal that he was working in a labor-intensive job as a maintenance supervisor, albeit with some difficulty due to his service-connected knee.  Ultimately, the Board finds that the probative evidence of record, including lay statements and physical findings, reveals infrequent episodes with very minimal impact on the Veteran's daily functioning.  As such, a higher rating of 20 percent for moderate instability is not warranted for any portion of the time period prior to March 21, 2011.  See 38 C.F.R. § 4.71a, DC 5257.

	ii.  Arthritis, Pain, and Limitation of Motion

The Board further finds that the Veteran is not entitled to a rating in excess of 20 percent for his right knee arthritis at any point during the appeal period prior to March 21, 2011.  In this regard, a 30 percent rating is warranted where flexion is limited to 15 degrees.  In this case, the evidence demonstrates that, prior to March 21, 2011, the Veteran's right knee flexion was limited to, at worst, 120 degrees as demonstrated during the September 2009 examination.  Indeed, the Veteran's right knee flexion has not been limited to 30 degrees, which is required for a 20 percent rating based on limitation of flexion, and his rating was actually based on his reports of pain with limited motion and arthritis.  The Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination; however, as demonstrated during the 2008 and 2009 VA examinations, the Veteran had pain on motion, but such did not result in additional functional loss, to include a greater loss of flexion after repetitive testing.  

Regarding flare-ups, during the 2008 and 2009 examinations, the Veteran described experiencing activity-related right knee flare-ups that lasted for days, prevented him from performing yardwork, and occasionally required him to stay off his feet for a period of time; these symptoms are compensated by the 20 percent rating.  Importantly, neither the Veteran nor the examiner indicated the Veteran experienced any additional loss of motion during a flare-up.  

Ultimately, while the 2008 and 2009 examiners both endorsed the presence of some functional effects resulting from the Veteran's right knee disability, the Board finds that they do not more nearly approximate the criteria for a higher rating as such would have to result in a loss of an additional 105 degrees of flexion and as the manifestations described by the examiners are already contemplated by the currently assigned rating.  Therefore, the Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 15 degrees.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a rating in excess of 20 percent under DC 5260 prior to march 21, 2011.

Pursuant to VAOPGCPREC 9-04, the Board has considered whether the Veteran is entitled to a separate rating for limitation of extension prior to March 21, 2011.  Under DC 5261, a 10 percent rating is warranted for limitation of extension of the leg to 10 degrees; a noncompensable rating is warranted for extension limited to five degrees.  The evidence shows, however, that the Veteran had full right knee extension during the appeal period, including during the 2008 and 2009 examinations, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination or a result of repetitive motion and/or flare-ups.  

In this regard, while the Veteran had pain on motion during the 2009 examination at the end of the range, there is no indication that such resulted in additional functional loss, to include a loss of extension.  Additionally, the VA examiners specifically noted that, with three repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  Ultimately, as the evidence fails to show limitation of extension, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a separate rating under DC 5261 for right knee limitation of extension prior to March 21, 2011.  See DeLuca, supra; Mitchell, supra.

      iii.  Other Knee Considerations

The Board has also considered whether the Veteran is entitled to any additional separate ratings for his right knee disability prior to March 21, 2011.  

In this regard, the Board notes that the 2008 examiner observed that the Veteran had surgery on his meniscus in 1998.  Additionally, the 2009 examiner noted a positive McMurray test with a palpable clunk consistent with medial meniscal derangement.  As such, the Board has considered the applicability of DCs 5258 and 5259.  Specifically, under DC 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Additionally, under DC 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

In the instant case, the Board acknowledges that the Veteran underwent surgery on his meniscus in 1998, and the 2009 VA examiner noted reports of pain and swelling referable to the right knee, but no episodes of locking.  However, the Board finds that to assign separate ratings under DC 5258 and/or 5259 would be tantamount to pyramiding as the Veteran would be compensated twice for the same symptomatology.  See 38 C.F.R. § 4.14; Esteban, supra.  In this regard, the Veteran's mensicus symptomatology includes pain and effusion as well as residual symptoms of pain, decreased range of motion, swelling, and instability from his prior surgery.  

Under Diagnostic Code 5258, such requires frequent episodes of "locking," pain, and effusion into the joint.  However, such symptomatology results in functional impairment of limited motion and instability.  In this regard, locking may result in limitation of motion, i.e., the inability to fully extend or flex the knee due to a locked joint, or instability.  Furthermore, pain and effusion may also limit the Veteran's range of knee motion pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59.  Specifically, 38 C.F.R. § 4.45 indicates that, with respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  (Emphasis added). 

Furthermore, under Diagnostic Code 5259, the criteria is based on symptomatic residuals, which in plain language, means the Veteran reports residuals.  There is no objective findings required other than the removal of the cartilage.  However, in the instant case, the Veteran's residual symptoms include decreased range of motion, swelling, and pain, which is considered in the evaluations assigned under Diagnostic Code 5260, as well as instability, which is considered in the evaluations assigned under Diagnostic Code 5257.  Moreover, pursuant to VAOPGCPREC 9-98, limitation of motion is contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus. The opinion finds that such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion. Therefore, the opinion states that limitation of motion is a relevant consideration under Diagnostic Code 5259.

Therefore, based on the foregoing, the Board finds that separate ratings under Diagnostic Codes 5258 and 5259 are not warranted.  Similarly, as there is no evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum, Diagnostic Codes 5256, 5262, and 5263 are not for application.  The Board further notes that neither the 2008 nor 2009 examiner noted a decrease in the Veteran's muscle strength.  Additionally, neither examiner reported the presence of muscle atrophy.  Thus, DC 5314 is not for application.  

B.  Right Foot and Ankle Disability Prior to March 21, 2011

Excluding the period between December 11, 2008, and March 1, 2009 during which the Veteran was in receipt of a temporary total rating, prior to March 21, 2011, his right foot and ankle disability was rated as 30 percent disabling pursuant to DC 5284-5270.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  The Veteran contends that the current rating does not reflect the severity of his disability, which causes pain and requires the use of orthotic foot supports.

The Veteran's foot and ankle disability has been diagnosed as hypertrophic navicular tuberosity and pes planus.  While pes planus is listed under VA's rating schedule in DC 5276, hypertrophic navicular tuberosity is a disability that is not listed under VA's rating schedule.  Where the particular service-connected disability is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27; cf.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) (holding that "when a condition is specifically listed in [VA's schedule for rating disabilities], it may not be rated by analogy."). 

DC 5276 provides ratings for acquired flatfoot (pes planus).  Under DC 5276, the maximum available rating for a unilateral foot disability is 30 percent and requires the presence of pronounced unilateral flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.

DC 5284, pertinent to "foot injuries, other," provides for a 30 percent rating for severe disability; a rating in excess of 30 percent is not available under this DC.  The Note following these criteria indicates that disability with actual loss of use of the foot should be rated 40 percent disabling pursuant to DC 5167.  38 C.F.R. 
§ 4.71a.  

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. § 4.63.  Examples under 38 C.F.R. § 4.63 that constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent foot drop.  

Turning to the criteria for rating ankle disabilities, under DC 5270, a 40 percent rating is warranted for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a. 

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 46 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). 

Also included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from ankle disorders, including DC 5271 (limitation of motion of the ankle), DC 5272 (ankylosis of the subastragalar or tarsal joint), DC 5273 (malunion of the os calcis or astragalus), and DC 5274 (astragalectomy).  Notably, none of these codes provide for a rating in excess of 30 percent.  

For reference purposes, the normal ranges of motion in the ankle include 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II.  

	i.  Right Foot and Ankle Disability Prior to March 21, 2011

On review of the evidence prior to March 21, 2011, the Board finds that a higher 40 percent rating is not warranted for the Veteran's right foot and ankle disability.  In this regard, in order to warrant a 40 percent rating, the evidence would need to show loss of use of the foot or ankylosis of the ankle.  38 C.F.R. § 4.71a.  Here, the evidence shows that, prior to March 21, 2011, the Veteran's ankle was not ankylosed.  Similarly, he did not have unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent foot drop.  Indeed, during the September 2008 VA examination, the Veteran reported pain on standing that was somewhat relieved by the use of orthotics.  Moreover, while he reported experiencing flare-ups due to activity and weather, he maintained the ability to stand for one to one and a half hours and walk a half mile on level ground.  Additionally, he continued to work as a maintenance technician, although he had quit sports and no longer climbed ladders.  On examination at that time, the examiner only noted mild to moderate pes planus, pain to palpation, tenderness to the ankle with limited motion, and a hallux deformity on the right foot.  There was no evidence of Achilles tenderness or malalignment, swelling, weakness, or instability, or ankylosis.  Additionally, while the Veteran seemed to avoid weight bearing on his right side, he was able to walk unassisted.  

Similar symptoms were reported during a September 2009 examination at which point the Veteran reported the ability to stand for 30 minutes and walk for 150 yards prior to needing break for his foot pain.  On examination, the Veteran displayed normal weight bearing, strength, and stability with mild pes planus and deviation of the first metatarsophalangeal joint in both feet.  Then, during a February 2010 ankle examination, the Veteran exhibited end-of-range-of-motion pain, without additional loss of range of motion on repeat testing, had limited standing on tip toe, and an antalgic gait.  Again, there was no evidence of ankylosis or symptoms more nearly approximating the loss of his foot.  Ultimately, even in consideration of functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination or a result of repetitive motion and/or flare-ups, the Veteran's right foot and ankle symptoms did not more nearly approximate the criteria for a 40 percent rating under DC 5070 or loss of use of the foot prior to March 21, 2011.  38 C.F.R. § 4.71a.

The Board has also considered other potentially applicable DCs.  See Esteban, supra (holding that separate ratings may be assigned if the symptomatology is not duplicative or overlapping).  However, the evidence does not show that any separate foot disabilities, such as the hallux valgus noted in the 2008 examination, are related to the Veteran's service-connected foot and ankle disability.  More importantly, however, is the fact that all of the Veteran's right foot symptomatology has been rated by analogy under the DC for a severe foot injury and any manifestation of a nonservice-connected foot condition has already been rated as part of the Veteran's right foot and ankle rating pursuant to Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when a veteran has both service-connected and nonservice-connected disabilities, VA must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  

	


      ii.  Right Foot and Ankle Scar 

Initially, it is important to note that, on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54, 708  (Sept. 23, 2008).  The amendments are only effective for claims filed on or after October 23, 2008.  As the Veteran's claim for service connection for his right foot and ankle disability is being processed from the date of his claim, June 19, 2008, and as he has not requested consideration under the amended diagnostic criteria, only the previous regulations are applicable to this claim.  

The Veteran's scar has been rated under DC 7804.  38 C.F.R. § 4.118, DCs 7804 (2008).  Under the criteria in effect prior to September 23, 2008, scars that were superficial, but painful on examination, warranted a 10 percent rating under DC 7804.  Note (1) for that code indicates that a superficial scar is one not associated with underlying soft tissue damage.  Id.  A scar not otherwise covered by DCs 7800-7804 was to be rated based on limitation of function of the effected part pursuant to DC 7805.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating for a painful scar is warranted from December 11, 2008, the date of his right foot and ankle surgery.  In this regard, during the February 2010 ankle examination, the examiner noted the presence of a scar on the medial aspect of the ankle along with a nontender bony  prominence on the medial aspect of the arch.  When the Veteran's ankle was examined again in 2011, he reported his ankle scar was painful and somewhat tender, but stable.  On examination, the examiner noted the presence of two scars, the right ankle scar that was 7 cm by .4 cm and a right foot scar that was 6 centimeters by .5 centimeters.  The scars were noted to be tender but otherwise normal; they did not limit motion or function.  An August 2015 examiner noted the presence of a 5 centimeter by .5 centimeter scar on the Veteran's right foot that was not painful.  Nevertheless, as the Veteran has credibly reported that his scar is painful and tender to palpation, the Board resolves all reasonable doubt in his favor and finds a 10 percent rating for a painful scar is warranted for the entire appeal period.  A rating in excess of 10 percent is not warranted under the ratings for scars that were in place prior to October 23, 2008, however, because the Veteran's scar covered far less than 12 square inches which was required for a rating in excess of 10 percent under DC 7801, the only DC offering a rating in excess of 10 percent for a scar.  

The Board notes that there is evidence of the presence of more than one scar on the Veteran's RLE - one on his foot and one on his ankle.  Notably, the language of DC 7804 specifically contemplates that a single 10 percent rating will be assigned for painful scars, even if more than one such scar exists.  In this regard, the code lists "scars" plural instead of a "scar" singular.  Thus, even if the Veteran does have more than one scar on his right foot and ankle, the Board finds that any pain associated therewith is contemplated by the currently assigned 10 percent rating.

C.  Entitlement to a Rating in Excess of 60 Percent for RLE Disabilities Since March 21, 2011

Effective March 21, 2011, the Veteran was in receipt of a combined 60 percent disability rating for his right knee instability (rated as 20 percent disabling), right knee limitation of flexion with arthritis (rated as 20 percent disabling), right knee limitation of extension (rated as 10 percent disabling), and right foot and ankle disability (rated as 30 percent disabling).  38 C.F.R. § 4.25.  Indeed, since August 27, 2015, he has been awarded, though presumably not compensated, for a combined 80 percent rating for his RLE disabilities, to include right knee ankylosis with DJD (rated as 60 percent disabling) and his right foot and ankle disability (rated as 40 percent disabling).

The amputation rule provides, in pertinent part, that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were an amputation to be performed.  38 C.F.R. § 4.68.  As relevant here, amputation of the leg at the knee warrants a 60 percent rating under DC 5162.  38 C.F.R. § 4.71a.  While a rating of 100 percent is available for the year following knee replacement under DC 5055, the Veteran has not had a knee replacement.  Therefore, any combined rating for the Veteran's right knee, ankle, and foot disabilities should not exceed 60 percent because this would run afoul of the amputation rule under 38 C.F.R. § 4.68.  The Board finds that the Veteran has at least been assigned the maximum 60 percent rating, which contemplates chronic residuals consisting of severe painful motion or weakness, available for his service-connected RLE disabilities under the applicable rating criteria since March 21, 2011.  The assignment of a disability rating in excess of 60 percent is not feasible.  Here, the Board again notes that a combined 80 percent rating has been assigned since August 27, 2015, but the application of the amputation rule has prevented the Veteran from receiving any monetary benefit in excess of that associated with the 60 percent rating.

The Board has considered whether a separate rating for SMC is warranted.  In this regard, SMC under 38 U.S.C.A. § 1114 (k) and 38 C.F.R. § 3.350 (a) may be awarded on the basis of loss of use of one foot.  The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350 (a)(2) as that condition where...

...no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  

See also 38 C.F.R. § 4.63. 

Examples under 38 C.F.R. § 3.350 (a)(2), which constitute loss of use of a foot, include extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63.  These examples provided in the regulations are not an exhaustive list of manifestations of loss of use of a foot or hand.

Additionally, under 38 C.F.R. § 3.809(c), the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of location although occasional locomotion by other methods may be possible.

Here, the evidence does not show that the Veteran has lost the use of his right foot.  First, an August 2015 VA examiner performed a physical examination of the Veteran's RLE and found that there was not functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Second, during the March 21, 2011, examination and the August 2015 examination, the examiners did not report evidence of extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal (common peroneal) nerve and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  While the August 2015 examiner did endorse the presence of extremely unfavorable ankylosis of the right knee, it was not noted to be complete ankylosis.  Third, the Veteran has maintained the ability to walk throughout the entire appeal, albeit with the regular use of an ankle brace, knee brace, and foot brace.  While the Veteran reported the regular use of said devices during the 2015 examination, he did not report constant use of same.  Given the foregoing, the Board finds that a separate SMC rating for loss of use of the foot is not warranted since March 21, 2011.

D.  Other Considerations

The Board recognizes that the rating criteria for assessing the severity of musculoskeletal disabilities do not specifically contemplate the use of medication to ameliorate symptoms and that the Veteran has reported the use of pain relievers to treat his symptoms.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), ("[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication...the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication.") 

However, the Board finds that, even when considering the symptoms the Veteran may experience when not aided by the ameliorative effect of medication, higher ratings are not warranted as there is no probative evidence indicating that, absent medication, the Veteran would experience moderate instability, increased loss of motion, ankylosis, or loss of use of the foot.  In this regard, while the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran, acknowledged his reported symptoms, and described the manifestations of such disabilities in light of the rating criteria to be more persuasive than his own reports regarding the severity of such conditions.

The Board has considered whether further staged ratings under Hart, supra, and Fenderson, supra, are appropriate for the Veteran's service-connected disabilities;  however, the Board finds that his symptomatology referable to each disability has been stable during each period on appeal.  Therefore, assigning staged ratings, or further staged ratings, for such disabilities is not warranted.

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1).  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  Importantly, all elements of the Thun test must be met to warrant extra-schedular referral or award.

In the instant case, while the Veteran has arguably raised symptoms that have not been contemplated by the currently assigned DCs (i.e., the inability to walk or stand for prolonged periods and the use of assistive devices), there is no evidence to suggest that the Veteran's disability picture, either on an individual basis or on a collective impact of various service-connected disabilities, has resulted in 
"marked interference with employment" or "frequent periods of hospitalization."  In this regard, during the September 2008 examination, the Veteran reported his RLE disabilities required him to avoid climbing ladders at work.  During the September 2009 examination, he reported having to pay someone to do landscaping and renovation work at the hospital where he worked.  At some point in 2010/2011, the Veteran obtained VA Vocational Rehabilitation benefits to attend school, primarily due to his desire to find employment that required less physical exertion.  Nevertheless, the Veteran maintained employment through the entire appeal period, except during the time he was a full-time student earning a master's degree.  Thereafter, he sought and obtained work teaching at a local college.  Additionally, while the Veteran is in receipt of a temporary total rating for convalescence from December 11, 2008, to March 1, 2009, there is otherwise no evidence that his service-connected RLE disabilities necessitated frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating, either on a singular or collective basis, is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his right knee, foot, or ankle disabilities.  To the contrary, the evidence of record suggests that the Veteran has maintained employment throughout the appeal period and there has been no allegation that such employment was marginal (see July 2009 April 2010 VA treatment records, August 2011 Vocational Rehabilitation record, and May 2013 VA examination report).  Additionally, while the August 2015 examiners opined that the Veteran's right knee, ankle, and foot disabilities could impact his employment due to pain and decreased range of motion, none of them opined that such conditions prevented substantially gainful employment.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with his increased rating claims decided herein and, consequently, no further consideration of such is necessary at this time.

In adjudicating the increased rating claims herein, the Board has resolved all doubt in the Veteran's favor, which has resulted in partial awards for his instability of the right knee and scar of the right foot and ankle.  However, to the extent that further higher ratings, or separate ratings, are denied herein, the Board finds that the preponderance of the evidence is against such ratings.  Consequently, the benefit of the doubt doctrine is not applicable in such regard, and the Veteran's claims for increased ratings are otherwise denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

As of April 2, 2008, but no earlier, to March 20, 2011, a 10 percent rating, but no higher, for right knee instability is granted, subject to the laws and regulations governing the payment of monetary awards.

Prior to March 21, 2011, a rating in excess of 20 percent for right knee arthritis is denied.

Prior to March 21, 2011, an initial rating in excess of 30 percent for a right foot and ankle disability is denied.

As of December 11, 2008, but no earlier, a 10 percent rating, but no higher, for a right foot/ankle scar is granted, subject to the laws and regulations governing the payment of monetary awards.

As of March 21, 2011, a rating in excess of 60 percent for RLE disabilities is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


